OPINION — AG — ** BENEFITS — OKLAHOMA EMPLOYMENT SECURITY COMMISSION ** THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION, THE AMENDMENT OF 40 O.S. 213 [40-213], SUPRA, AND SECTIONS OF 40 O.S. 214 [40-214] PROVIDED FOR IN SECTION 2 OF SAID 1959 ACT, ARE APPLICABLE WITH RESPECT TO ANY WEEK OF UNEMPLOYMENT DURING THE BENEFIT YEAR OF ANY INDIVIDUAL WHOSE BENEFIT YEAR COMMENCED, OR COMMENCES, ON OR AFTER JULY 1, 1059, INCLUDING SUCH WEEKS DURING THE BENEFIT YEAR OF ANY INDIVIDUAL WHOSE BENEFIT YEAR COMMENCED AFTER JUNE 30, 1959, BUT PRIOR TO JULY 18, 1959 (UNEMPLOYMENT INSURANCE RETROACTIVE LAWS) CITE: ARTICLE II, SECTION 7, 40 O.S. 213 [40-213], 40 O.S. 214 [40-214] (JAMES C. HARKIN)